
	
		III
		112th CONGRESS
		1st Session
		S. RES. 110
		IN THE SENATE OF THE UNITED STATES
		
			March 28, 2011
			Mr. Brown of
			 Massachusetts (for himself, Mr.
			 Lieberman, Ms. Murkowski,
			 Mr. Isakson, and
			 Mr. Chambliss) submitted the following
			 resolution; which was referred to the Committee on Rules and
			 Administration
		
		RESOLUTION
		To require that all legislative matters be available and
		  fully scored by CBO 48 hours before consideration by any subcommittee or
		  committee of the Senate or on the floor of the Senate.
	
	
		1.Public availability of
			 legislation and the cost of that legislation
			(a)CommitteesRule XXVI of the Standing Rules of the
			 Senate is amended by inserting at the end thereof the following:
				
					14.(a)It
				shall not be in order in a subcommittee or committee to proceed to any
				legislative matter unless the legislative matter and a final budget scoring by
				the Congressional Budget Office for the legislative matter has been publically
				available on the Internet as provided in subparagraph (b) in searchable form 48
				hours (excluding Saturdays, Sundays and holidays except when the Senate is in
				session on such a day) prior to proceeding.
						(b)With respect to
				the requirements of subparagraph (a)—
						(1)the legislative
				matter shall be available on the official website of the committee; and
						(2)the final score
				prepared in accordance with section 308(a) of the Congressional Budget Act of
				1974 shall be available on the official website of the Congressional Budget
				Office.
						(c)This paragraph
				may be waived or suspended in the subcommittee or committee only by an
				affirmative vote of 3/5 of the Members of the subcommittee
				or committee. An affirmative vote of 3/5 of the Members of
				the subcommittee or committee shall be required to sustain an appeal of the
				ruling of the Chair on a point of order raised under this paragraph.
					(d)(1)It shall not be in
				order in the Senate to proceed to a legislative matter if the legislative
				matter was proceeded to in a subcommittee or committee in violation of this
				paragraph.
						(2)This subparagraph may be waived or
				suspended in the Senate only by an affirmative vote of 3/5
				of the Members, duly chosen and sworn. An affirmative vote of
				3/5 of the Members of the Senate, duly chosen and sworn,
				shall be required in the Senate to sustain an appeal of the ruling of the Chair
				on a point of order raised under this subparagraph.
						(e)In this
				paragraph, the term legislative matter means any bill, joint
				resolution, concurrent resolution, complete substitute amendment, conference
				report, or message between the
				Houses.
					.
			(b)SenateRule
			 XVII of the Standing Rules of the Senate is amended by inserting at the end
			 thereof the following:
				
					6.(a)It
				shall not be in order in the Senate to proceed to any legislative matter,
				including any matter hotlined, unless the legislative matter and a final budget
				scoring by the Congressional Budget Office for the legislative matter has been
				publically available on the Internet as provided in subparagraph (b) in
				searchable form 48 hours (excluding Saturdays, Sundays and holidays except when
				the Senate is in session on such a day) prior to proceeding.
						(b)With respect to
				the requirements of subparagraph (a)—
						(1)the legislative
				matter shall be available on the official website of the committee with
				jurisdiction over the subject matter of the legislative matter; and
						(2)the final score
				prepared in accordance with section 308(a) of the Congressional Budget Act of
				1974 shall be available on the official website of the Congressional Budget
				Office.
						(c)This paragraph
				may be waived or suspended in the Senate only by an affirmative vote of
				3/5 of the Members, duly chosen and sworn. An affirmative
				vote of 3/5 of the Members of the Senate, duly chosen and
				sworn, shall be required in the Senate to sustain an appeal of the ruling of
				the Chair on a point of order raised under this paragraph.
					(d)In this
				paragraph, the term legislative matter means any bill, joint
				resolution, concurrent resolution, complete substitute amendment, conference
				report, or message between the
				Houses.
					.
			2.Protection of
			 classified informationNothing
			 in this resolution or any amendment made by it shall be interpreted to require
			 or permit the declassification or posting on the Internet of classified
			 information in the custody of the Senate. Such classified information shall be
			 made available to Members in a timely manner as appropriate under existing laws
			 and rules.
		
